DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on January 05, 2021 in which claims 34-37, 39-47, and 49-53 now renumbered 1-18 are presented for examination; of which claims 34, 39-40, 44, 49-50 and 53 were amended; claims 38 and 48 were cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 05, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 34-37, 39-47, and 49-53 now renumbered 1-18 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention relates to methods for streaming content and to corresponding devices. The closest prior art of record, GOPALAKRISHNAN KUMAR US Publication No. 2011/082924 A1 and Brassil et al. US Publication No. 2006/0031564 and TAM KING CHIU WO 2014/071500A1, disclose similar methodology. However, the closest prior art of record, GOPALAKRISHNAN KUMAR US Publication No. 2011/082924 A1 and Brassil et al. US Publication No. 2006/0031564 and TAM KING CHIU WO 2014/071500A1, failed to show “streaming content, the method comprising a client device: receiving a first set of one or more segments of streamed content in a unicast transmission mode: receiving a synchronization stream indicating, separately from the streamed content, a timing of segments of the streamed content transmitted in a multicast transmission mode: switching, based on the indicated timing, to receiving the segments in the multicast transmission mode: receiving the segments of the streamed content in the multicast transmission mode; determining an input data rate based on a data rate of the received segments in the multicast transmission mode; setting an output data rate based on the determined input data rate; and outputting, in response to requests from a media player, the received segments at the output data rate to the media player”. These claimed features being present in the independent claims 34, 44, 53 and in conjunction with all the other claimed limitations render claims 34, 44 and 53 allowable over the prior art of record.

As per claims 34-37, 39-47, and 49-53, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 34, 44 and 53. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 29, 2021